Citation Nr: 1023212	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a prior claim for entitlement to service connection 
for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served in the Philippines Scout from May 1946 to 
April 1949.  He died in April 2004.  The appellant is the 
Veteran's widow.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  An April 2007 Board decision denied entitlement to 
service connection for the cause of the Veteran's death; the 
appellant did not appeal.  

2.  Evidence received since the April 2007 Board decision is 
not new and material and the appellant's claim cannot be 
reopened.  


CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied entitlement to 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
April 2007 Board decision and the appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death cannot be reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R.  § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's original claim for entitlement to service 
connection for the cause of the Veteran's death was denied in 
an April 2007 Board decision.  The Veteran did not appeal.  
In January 2008, the RO denied the Veteran's application to 
reopen her claim for entitlement to service connection for 
the cause of the Veteran's death; the appellant appealed.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A.  § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence that the Veteran's death was caused by a service 
connected disability.  Thus, for evidence in this case to be 
considered new and material, it must show that the Veteran's 
death was the result of a disability that had onset during or 
was caused or aggravated by his military service.  

Since the April 2007 Board decision, the appellant has 
submitted medical records from Dr. A.R. dated October 2004 
and June 2004 documenting the Veteran's hospitalization prior 
to his death and listing the causes of his death.  

As this evidence was of record and considered by the Board in 
its April 2007 Decision, it is not new evidence.

The appellant has also submitted a medical record from Dr. 
A.S. dated December 1949 showing that the Veteran was treated 
in November 1949 for malnutrition, pellagra, and thrombosis, 
as well as a joint affidavit from M.M. and J.D., who 
testified as to their knowledge of the Veteran's treatment 
for these illness in November 1949.  

While this evidence is new, it is not material.  According to 
the Veteran's death certificate and medical records from Dr. 
A.R., the Veteran's immediate cause of death was central 
herniation, and the antecedent causes of death were 
cerebrovascular disease, massive infarction, aspiration 
pneumonia, and upper gastrointestinal bleeding due to 
bleeding peptic ulcer disease.  Malnutrition, pellagra, and 
thrombosis are not listed anywhere of record as causing or 
contributing to the Veteran's death.  There is no evidence 
that the diseases the Veteran was allegedly treated for in 
November 1949 had onset in service, were caused by his 
military service, or in any way caused or substantially 
contributed to the Veteran's death over fifty years later.  

While the Veteran has asserted that the Veteran's illness in 
November 1949 is somehow related to the Veteran's death fifty 
years later, as well as to his military service, the 
appellant is not a medical professional and is thus not 
qualified to offer an opinion as to any etiological 
relationship between the Veteran's military service, his 
November 1949 illness, and his death in April 2004.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Accordingly, as new and material evidence has not been 
presented, the appellant's prior claim for entitlement to 
service connection for the cause of the Veteran's death 
cannot be reopened.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claim is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

In a claim for dependency and indemnity compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service- connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Here, the VCAA duty to notify was satisfied by letters sent 
to the appellant in August 2007 and February 2009.  These 
letters informed the appellant of what evidence was required 
to reopen her claim, what evidence was required to 
substantiate her claim, and of VA and the appellant's 
respective duties for obtaining evidence.  

However, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2009.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in April 2009 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  
The appellant submitted private treatment records.  As the 
appellant's claim has not been reopened, the Board has no 
duty to obtain a medical opinion.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


